Citation Nr: 1223108	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  09-23 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for anti-thyroid peroxidase antibody and Hashimoto's thyroiditis, to include as secondary to service connected irritant dermatitis.

2.  Entitlement to service connection for obesity.

3.  Entitlement to service connection for diabetes mellitus, type II.

4.  Entitlement to service connection for subluxation of L4, claimed as a lumbar spine disability.

5.  Entitlement to service connection for a right knee osteoarthritis.

6.  Entitlement to service connection for left knee osteoarthritis.




REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service	 from January 1987 to October 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision of the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's claims for service connection for an anti-thyroid peroxidase antibody and Hashimoto's thyroiditis, obesity, diabetes mellitus, bilateral knee osteoarthritis and subluxation of L4.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified before the undersigned at a May 2012 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

The issues of entitlement to service connection for diabetes, subluxation of L4 and bilateral knee osteoarthritis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's hypothyroidism and Hashimoto's thyroiditis manifested during service.

2.  Obesity is not a disability for VA compensation purposes.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for the establishment of service connection for hypothyroidism and Hashimoto's thyroiditis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The criteria for service connection for obesity have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 4.1 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A.           §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R.    §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).

The Court of Appeals for Veterans Claims (CAVC) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Given the Board's favorable disposition of the Veteran's instant claim for service connection for hypothyroidism and Hashimoto's thyroiditis, the Board finds that all notification and development actions needed to fairly adjudicate this appeal had been accomplished.

The Veteran was provided with VCAA notice with regard to his claim for service connection for obesity in a May 2007 letter.  This letter informed him of what evidence VA would obtain, what evidence he was expected to provide, and of what assistance VA could provide in obtaining evidence.  In addition, this letter informed him that he should submit any information relevant to his claim.  This letter provided proper preadjudication notice in accordance with Pelegrini.  In addition, this letter provided proper preadjudication notice in accordance with Dingess.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of his claim.  The Veteran's service treatment records, various private treatment records, VA treatment records and the VA examination report have been obtained.  

The CVAC has held that the provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  During the May 2012 hearing, the Veteran was asked about the etiology of his obesity.  The Board concludes that it has fulfilled its duties under Bryant.

As neither the Veteran nor his representative has indicated that there is any outstanding pertinent information to be obtained, VA may proceed with the consideration of his claims.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Anti-thyroid Peroxidase Antibody and Hashimoto's Thyroiditis Claim

The Veteran contends that his in-service dermatitis was a manifestation of his thyroid condition.

An October 1986 service entrance examination was negative for any relevant abnormalities and the Veteran denied thyroid trouble in an accompanying Report of Medical History (RMH).  An October 1990 discharge agreement indicated that the Veteran was physically fit for separation.  The remaining service treatment records were negative for complaints, treatments or diagnoses related to any thyroid disability.

A December 2001 private treatment note indicated that the texture of the Veteran's thyroid and an ultrasound were consistent with Hashimoto's thyroiditis. 

A June 2006 opinion from Dr. K. L., the Veteran's treating endocrinologist, indicated that she had treated the Veteran for hypothyroidism since 2001 and that he had Hashimoto's thyroiditis.  This condition occurred when antibodies attacked the thyroid and caused it not to work.  The thyroid condition in the form of high anti-thyroid antibodies was most likely present in the late 1980s as it takes years for the thyroid to become underactive.  The Veteran's current problem with chronic itching was also present during the late 1980s and had been linked to the thyroid condition by his dermatologist.

A July 2006 opinion from Dr. C. P., the Veteran's treating dermatologist, stated that the Veteran suffered from a chronic pruritic condition that appeared to be related to auto-antibodies directed against his thyroid.  This presumably was started as an antibody with subsequent itching and clinical thyroid disease.

An August 2006 VA examination noted that the Veteran's chronic pruritic condition had existed since July 1987.  Following a physical examination and a review of the Veteran's claims file, a diagnosis of irritant dermatitis secondary to anti-thyroid peroxidase antibodies was made.  

 A June 2008 opinion from Dr. K. L. indicated that the Veteran had been diagnosed with hypothyroidism by his primary care physician approximately six months prior to the initial referral in December 2001.  Laboratory testing revealed elevated Hashimoto's antibodies and he had chronic itching that was not relieved with thyroid hormone replacement.  His dermatologist felt that the Hashimoto's antibodies were contributing to his itching.  Subsequent treatment with prednisone helped alleviate the itching and lowered the antibody levels.  The Veteran recalled itching as far back as the 1980s, thus assuming his antibody levels were elevated at the time as well, and certainly may have had positive antibodies for many years prior to developing overt hypothyroidism.

During the May 2012 hearing, the Veteran testified that the anti-thyroid peroxidase antibody was present during his service as he was treated for dermatitis.  Dermatitis and Hashimoto's thyroiditis were the result of this antibody.  His high antibody level was discovered in approximately 2006.

The Veteran has a current disability as he has been diagnosed with hypothyroidism and Hashimoto's thyroiditis.  In order for this current disability to be recognized as service connected, there must be a link between this condition and an in-service injury or disease or a service connected disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.307, 3.309, 3.310; Shedden and Hickson, supra.  The Veteran is currently service connected for irritant dermatitis.

A June 2006 opinion from Dr. K. L. indicated that the Veteran's anti-thyroid antibodies were most likely present in the late 1980s (i.e., during service) and that these antibodies attacked the thyroid.  A July 2006 opinion from Dr. C. P. indicated that the Veteran's thyroid auto-antibodies resulted in his chronic pruritic condition.  An August 2006 VA examiner diagnosed the Veteran with irritant dermatitis secondary to anti-thyroid peroxidase antibodies and opined that his current skin symptoms were a continuation of the symptoms he experienced during service.  These opinions were accompanied by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  No other competent medical evidence has been submitted.

On balance, the evidence is at least in equipoise.  Resolving all doubt in the Veteran's favor, the Board finds that the criteria for service connection for hypothyroidism and Hashimoto's thyroiditis have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeal is granted.

Obesity Claim

The Veteran claims that his antibody condition caused impairment to his thyroid and resulted in obesity.

There is ample clinical evidence demonstrating that the Veteran is obese.  He has been diagnosed or assessed with morbid obesity on numerous occasions, including February 2003.  In addition, the Veteran has competently and credibly reported that he suffers from obesity, in correspondence submitted throughout the course of his appeal.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).   

However, obesity is not considered a disability for which service connection may be granted.  As noted above, there must be competent evidence of a current disability to support service connection, and particularities of body type, such as being overweight or underweight, do not of themselves constitute disease or disability. "Disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1; Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282  (1999).  Moreover, a disability manifested by chronic obesity is not shown by the  evidence of record. 

Thus, for the foregoing reasons, the Board concludes that the Veteran's excessive weight does not constitute a current disability for which service connection may be established.  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the Veteran is not shown to have a current disability, the preponderance of the evidence is against his claim, and service connection for chronic disability exhibited by obesity is not warranted.


ORDER

Entitlement to service connection for hypothyroidism and Hashimoto's thyroiditis is granted.

Entitlement to service connection for obesity is denied.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id at 83.  The threshold for finding whether the evidence indicates a link between a current disability and service is low.  Id; Locklear v. Nicholson, 20 Vet. App. 410 (2006).

The Veteran has alleged that his hypothyroidism and Hashimoto's thyroiditis resulted in his diabetes mellitus, lumbar spine disability and bilateral knee disabilities due to increased weight gain.  Service treatment records contain an assessment of a paraspinal muscle strain in April 1990 following complaints of middle back pain but were negative for complaints, findings or diagnoses related to diabetes mellitus or a bilateral knee disability.  A June 2007 private examiner assessed the Veteran with bilateral knee pain that was consistent with osteoarthritis and opined that the Veteran's weight was "undoubtedly" a significant contributor to his underlying knee osteoarthritis; this examiner did not address the relationship between this knee disability and the Veteran's service connected hypothyroidism and Hashimoto's thyroiditis.  A VA examination is therefore required to determine the nature and etiology of the Veteran's claimed diabetes mellitus, lumbar spine disability and bilateral knee disabilities.

Accordingly, the case is REMANDED for the following action:

1.   The RO/AMC should afford the Veteran a VA orthopedic examination with an appropriate examiner to determine the nature and etiology of the Veteran's claimed lumbar spine disability and bilateral knee disabilities.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

(a) Based on the evidence of record, can it be determined with a reasonable degree of medical certainty, that the Veteran has developed a lumbar spine disability and/or a bilateral knee disability?  If so, please specify the diagnosis.  The examiner should identify all such disorders that have been present at any time since April 2007.

(b) Is it at least as likely as not (50 percent or greater probability) that any diagnosed lumbar spine disability had its onset during the Veteran's periods of active duty service; or, was any such disorder caused by any incident or event that occurred during his period of service?  The examiner should specifically comment on the April 1990 assessment of a paraspinal muscle strain, the February 1995 lumbar strain and the May 1999 back injury.

(c)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed bilateral knee disability had its onset during the Veteran's periods of active duty service; or, was any such disorder caused by any incident or event that occurred during his period of service?  

(d)  What is the relationship, if any, between the Veteran's diagnosed lumbar spine disability and bilateral knee disability, and his service connected hypothyroidism and Hashimoto's thyroiditis?  The examiner should comment on the Veteran's contention that his hypothyroidism and Hashimoto's thyroiditis caused him to gain weight and resulted in these disabilities.

(e)  If arthritis is diagnosed, did this disability manifest to a compensable degree within one year of the Veteran's discharge?

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

2.  The RO/AMC should afford the Veteran a VA examination with an appropriate examiner to determine the nature and etiology of the Veteran's claimed diabetes mellitus.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

(a) Based on the evidence of record, can it be determined with a reasonable degree of medical certainty, that the Veteran has developed diabetes mellitus?  The examiner should identify all such disorders that have been present at any time since April 2007.

(b) Is it at least as likely as not (50 percent or greater probability) that any diagnosed diabetes mellitus had its onset during the Veteran's periods of active duty service; or, was any such disorder caused by any incident or event that occurred during his period of service?  

(d)  What is the relationship, if any, between the Veteran's diagnosed diabetes mellitus and his service connected hypothyroidism and Hashimoto's thyroiditis?  The examiner should comment on the Veteran's contention that his hypothyroidism and Hashimoto's thyroiditis caused him to gain weight and resulted in his diabetes mellitus.

(e)  If diabetes mellitus is diagnosed, did this disability manifest to a compensable degree within one year of the Veteran's discharge?

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

3.  The RO/AMC should review the examination report(s) to insure that it (they) contain all findings and opinions requested in the remand.

4.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


